19 F.3d 11
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Isiah JAMES, Jr., Petitioner.
No. 93-8094.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 17, 1994.Decided March 16, 1994.

On Petition for Writ of Mandamus.
Isiah James, Jr., petitioner pro se.
PETITION DENIED.
Before RUSSELL, MURNAGHAN, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Isiah James, Jr., petitions this Court for a writ of mandamus directing the district court to act on his 28 U.S.C. Sec. 2254 (1988) petition.  The magistrate judge entered a report and recommendation in the proceedings below on December 17, 1993, three days before this mandamus petition was filed.  Because it has been less than six months since James' habeas petition received judicial attention, we find that there has been no undue delay.  Accordingly, we grant permission to proceed in forma pauperis and deny mandamus relief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
PETITION DENIED.